Benham, Justice,
dissenting.
I respectfully dissent to the imposition of the ultimate professional sanction of disbarment for Mr. Bradley’s abandonment of a legal matter and the concomitant failure to return the client’s file (Standards 22 and 44), and his failure to respond to disciplinary authorities (Standard 68). Previously, we have suspended attorneys from the practice of law for violating Standards 22, 44, and 68. See In the Matter of Voss, 272 Ga. 9 (525 SE2d 89) (2000) (18-month suspension); In the Matter of Gardner, 265 Ga. 482 (458 SE2d 355) (1995) (six-month suspension with conditional reinstatement); In the Matter *246of Roberts, 257 Ga. 721 (363 SE2d 256) (1988) (six-month suspension). But see In the Matter of Soons, 273 Ga. 329 (540 SE2d 614) (2001), and In the Matter of Woodard, 270 Ga. 891 (515 SE2d 147) (1999), where the attorneys were disbarred for violating Standards 22, 44, and 68. I also question using “in aggravation of the level of discipline” (Maj. Op. at 245) Mr. Bradley’s failure to keep the State Bar apprised of his current address. But see In the Matter of Soons, supra, 273 Ga. at 330.
Decided September 17, 2001.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Since this appears to be the first disciplinary proceeding brought against Mr. Bradley and the client, having retained another attorney, appears not to have suffered detrimentally, I would suspend Mr. Bradley from the practice of law for one year and condition his reinstatement to the practice on his completion of the State Bar’s Ethics School and his receipt of a certificate from the State Bar’s Law Practice Management Program.
I am authorized to state that Justice Carley joins this dissent.